UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 000-53875 Eco Building Products, Inc. (Exact name of small business issuer as specified in its charter) Colorado 20-8677788 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 909 West Vista Way Vista, California 92083 (Address of principal executive offices) (760) 732-5826 (Registrants telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company; as defined within Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No The number of shares outstanding of each of the issuer's classes of common equity as of February 16, 2012: 185,165,272 shares of common stock 1 Table of Contents Eco Building Products, Inc. Contents Page Number PART I FINANCIAL INFORMATION 3 Item 1 Unaudited Condensed Consolidated Financial Statements December 31, 2011 3 Balance Sheet 3 Statement of Operations 4 Statement of Cash Flows 5 Notes to the Interim Financial Statements 7 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3 Quantitative and Qualitative Disclosures About Market Risk 20 Item 4 Controls and Procedures 20 Part II OTHER INFORMATION 22 Item 1 Legal Proceedings 22 Item 6 Exhibits and Reports 22 SIGNATURES 23 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1 - Unaudited Condensed Consolidated Financial Statements December 31, 2011 ECO BUILDING PRODUCTS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) December 31 June 30 ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $0 at December 31, 2011 and June 30, 2011 Inventories Prepaid loan facility fee - related party, current portion Prepaid expenses Deposits - Other current assets Total current assets PROPERTY AND EQUIPMENT, net OTHER ASSETS Accounts receivable - long-term portion - Other assets - Deposit - Long Term Prepaid loan facility fee - related party - Equipment deposits - related party Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Payroll and taxes payable Advances from related party - Other payables and accrued expenses Deferred revenue - Current maturities of notes payable - Line of credit payable - related party Loans payable - related party Loans payable - other Total current liabilities LONG TERM LIABILITIES Line of credit payable - related party - Notes payable, less current maturities - Total long term liabilities - TOTAL LIABILITIES STOCKHOLDERS' EQUITY Common stock, $0.001 par value, 500,000,000 shares authorized, 179,786,100 shares issued and outstanding at December 31, 2011 and September 30, 2011 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to condensed consolidated financial statements 3 Table of Contents ECO BUILDING PRODUCTS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) 3-month ended 3-month ended 6-month ended 6-month ended December 31 December 31 December 31 December 31 TOTAL REVENUE $ COST OF SALES GROSS PROFIT OPERATING EXPENSES Research and development Marketing Goodwill/Donation - - Compensation and related expenses Rent - facilities Professional fees Consulting Other general and administrative expenses Total operating expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE) Interest income - - Interest expense ) Gain (loss) on settlement of lease Gain (loss) on settlement of debt - - Loss on modification of debt ) Change in fair value of derivative liability - ) - Total other income (expense) LOSS BEFORE PROVISION FOR INCOME TAXES ) - NET LOSS $ ) $ ) $ ) $ ) NET LOSS PER COMMON SHARE - BASIC ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING See accompanying notes to condensed consolidated financial statements 4 Table of Contents ECO BUILDING PRODUCTS, INC. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) Six Months Ended December 31, Cash flows from operating activities Net Loss $ ) $ ) Adjustments to reconcile net income to net cash used by operating activities: Loss on modification of debt by issuance of common stock (Gain) loss on settlement of debt - ) Interest on amortization of debt discount Amortization of loan fees Interest on repricing of warrant Change in fair value of derivative liability ) Common stock issuance for services Common stock issuance for payment of rent and lease seattlement Depreciation expense Bad debt expense Changes in operating assets and liabilities: (Increase) in accounts receivable ) ) (Increase) in other receivable ) (Increase) in inventory ) ) (Increase) in prepaid expenses & other current assets ) Decrease (Increase) in deposits Increase in accounts payable ) Increase in rent payable - Increase in other payable and accrued expenses Increase in deferred rent expense Increase in accrued interest added to principle Net cash used by operating activities ) ) Cash flows from investing activities Purchase of property and equipment ) ) Purchase of software licenses ) Payments for equipment deposits - related party ) Payments for prepaid trademark costs ) Net cash provided (used) by investing activities ) ) Cash flows from financing activities Proceeds from related party line of credit advances Proceeds from debt issuance Proceeds from related party advances and notes Repayments of debt issuances - ) Repayments of related party advances and notes ) ) Net cash provided by financing activities See accompanying notes to condensed consolidated financial statements 5 Table of Contents Net change in cash and cash equivalent ) ) Cash and cash equivalent at the beginning of year Cash and cash equivalent at the end of year $ $ Supplemental disclosures of cash flow Information: Cash Paid for Interest $ $
